         Case 2:20-cv-00076-KGB Document 21 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

CASEY C. JOHNSON                                                                        PLAINTIFF
ADC #662070

v.                                Case No. 2:20-cv-00076-KGB

MORIEON KELLY, Captain,
East Arkansas Regional Unit, ADC, et al.                                            DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Casey C. Johnson’s complaint is dismissed without prejudice. The relief sought is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 28th day of January, 2021.


                                                             _____________________________
                                                             Kristine G. Baker
                                                             United States District Judge
